           Case 1:19-cv-00951-RP Document 54 Filed 02/26/21 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

GLORIA V. as parent/guardian/next friend of        §
B.V., a minor individual with a disability,        §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §                   1:19-CV-951-RP
                                                   §
WIMBERLEY INDEPENDENT                              §
SCHOOL DISTRICT,                                   §
                                                   §
               Defendant.                          §

                                              ORDER

       Before the Court is the report and recommendation of United States Magistrate Judge Mark

Lane concerning Defendant Wimberley Independent School District’s (“WISD”) Motion for

Judgment on the Administrative Record, (Dkt. 32), and Plaintiff G.V.’s Motion for Judgment on the

Administrative Record, (Dkt. 34). (R. & R., Dkt. 52). In his report and recommendation, Judge Lane

recommends that the Court grant WISD’s Motion for Judgment on the Administrative Record,

(Dkt. 32), deny G.V.’s Motion for Judgment on the Administrative Record, (Dkt. 34), affirm the

Special Education Hearing Officer’s (“SEHO”) decision in its entirety, deny all relief requested by

G.V., and enter final judgment in favor of WISD. (Id. at 37). G.V. timely filed objections to the

report and recommendation. (Objs., Dkt. 53).

       A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because G.V. timely objected to each portion of the report and recommendation, the

Court reviews the report and recommendation de novo. Having done so, the Court overrules G.V.’s

objections and adopts the report and recommendation as its own order with one clarification: while


                                                  1
          Case 1:19-cv-00951-RP Document 54 Filed 02/26/21 Page 2 of 2



the Court adopts Judge Lane’s conclusion that the SEHO did not err in assigning G.V. the burden

of providing additional information relating to the underlying theft that occurred during summer

break, (R. & R., Dkt. 52, at 27–30), the Court does so without adopting Judge Lane’s specific

analysis regarding the lack of testimony from B.V., who was a high school student at the time. The

Court adopts Judge Lane’s other findings and analysis in support of that conclusion.

       For these reasons, the Court ORDERS that the report and recommendation of United

States Magistrate Judge Mark Lane, (Dkt. 52), is ADOPTED with the clarification noted

immediately above.

       Accordingly, IT IS ORDERED that WISD’s Motion for Judgment on the Administrative

Record, (Dkt. 32), is GRANTED; G.V.’s Motion for Judgment on the Administrative Record, (Dkt.

34), is DENIED; and the SEHO’s decision in its entirety is AFFIRMED.

       The Court will separately enter final judgment in favor of WISD.

       SIGNED on February 26, 2021.




                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                 2
